t c no united_states tax_court lauren ostrow and joseph teiger petitioners v commissioner of internal revenue respondent docket no filed date petitioner wife was a tenant-stockholder in a cooperative_housing_corporation tenant-stockholders may deduct their proportionate share of real_estate_taxes paid_by a cooperative_housing_corporation of which they are stockholders sec_216 i r c petitioner wife’s proportionate share of real_estate_taxes paid_by the cooperative_housing_corporation was dollar_figure petitioners deducted dollar_figure from adjusted_gross_income for regular_tax purposes and in computing alternative_minimum_taxable_income for alternative_minimum_tax purposes held a deduction under sec_216 i r c does not reduce alternative_minimum_taxable_income ira z kevelson for petitioners frank j jackson for respondent colvin judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure petitioner wife was a tenant-stockholder in a cooperative_housing_corporation after concessions the sole issue for decision is whether a deduction allowed under sec_216 for petitioner wife’s share of the real_estate_taxes paid_by a cooperative_housing_corporation reduces alternative_minimum_taxable_income we hold that it does not section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties submitted this case fully stipulated under rule petitioners resided in new york new york when they filed their petition lauren ostrow petitioner was a tenant-stockholder of a cooperative_housing_corporation in petitioners deducted dollar_figure which was petitioner’s proportionate share of real_estate_taxes paid_by the corporation as a miscellaneous itemized_deduction in computing their alternative_minimum_tax liability respondent first raised this issue in the answer see rule a we need not consider which party bears the burden_of_proof because the issue is one of law petitioners treated the dollar_figure as deductible in computing their alternative_minimum_taxable_income opinion a background sec_164 provides a deduction for real_property_taxes and other specified taxes paid_or_accrued by the taxpayer during the taxable_year sec_164 in addition a tenant- stockholder may deduct amounts paid_by or accrued to a cooperative_housing_corporation within the taxable_year to the extent that the amounts represent the tenant-stockholder's proportionate share of the real_estate_taxes deductible by the corporation under sec_164 sec_216 and the mortgage interest deductible by the corporation under sec_163 sec_216 sec_164 provides in pertinent part sec_164 taxes a general_rule --except as otherwise provided in this section the following taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued state and local and foreign real_property_taxes state_and_local_personal_property_taxes state and local and foreign_income_war_profits_and_excess_profits_taxes sec_216 provides in pertinent part continued sec_55 provides for an alternative_minimum_tax amt continued sec_216 deduction of taxes interest and business depreciation by cooperative_housing_corporation tenant-stockholder a allowance of deduction --in the case of a tenant-stockholder as defined in subsection b there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant- stockholder's proportionate share of-- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted-- a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment buildings or b in the acquisition of the land on which the houses or apartment building are situated although sec_216 refers to taxes or interest a tenant- stockholder may deduct his or her share of both taxes and interest_paid by a cooperative_housing_corporation see 452_f2d_1036 57_tc_767 s rept 77th cong 2d sess 1942_2_cb_504 the bill provides for a new deduction of taxes and interest_paid or accrued by a tenant stockholder to a cooperative apartment corporation irs publication tax information for first-time homeowners ed in computing alternative_minimum_taxable_income amti no deduction is allowed to an individual for inter alia miscellaneous_itemized_deductions as defined in sec_67 or for any taxes described in paragraph or of sec_164 unless such taxes are deductible in computing adjusted_gross_income ie because incurred_in_a_trade_or_business sec_56 and ii deductions under sec_163 sec_164 and sec_216 are not miscellaneous_itemized_deductions sec_67 and are therefore deductible in computing amti sec_56 sec_56 provides sec_56 adjustments in computing alternative_minimum_taxable_income b adjustments applicable to individuals --in determining the amount of the alternative_minimum_taxable_income of any taxpayer other than a corporation the following treatment shall apply in lieu of the treatment applicable for purposes of computing the regular_tax limitation on deductions -- a in general --no deduction shall be allowed-- i for any miscellaneous itemized_deduction as defined in sec_67 or ii for any taxes described in paragraph or of sec_164 clause ii shall not apply to any amount allowable in computing adjusted_gross_income petitioners contend that amounts deducted under sec_216 are deductible in computing amti because sec_216 deductions are not listed in sec_56 as deductions denied in computing amti deductions for any taxes described in sec_164 or miscellaneous_itemized_deductions b statutory predecessor to sec_216 some historical context may be helpful to understanding the dispute in this case before tenant-stockholders could not deduct their shares of real_estate_taxes and interest_paid by cooperative housing corporations see 85_f3d_956 2d cir 27_bta_530 21_fsupp_211 e d n y affd 97_f2d_1023 2d cir this result was consistent with the longstanding rule that a taxpayer generally cannot deduct taxes paid_by another taxpayer 308_us_488 in congress enacted sec_23 of the internal_revenue_code_of_1939 revenue act of ch sec_128 56_stat_826 sec_23 was reenacted as sec_216 of the internal_revenue_code of ch 68a stat the senate_finance_committee report for the bill that became the revenue act of states in pertinent part the bill provides for a new deduction in sec_23 of taxes and interest_paid or accrued by a tenant stockholder to a cooperative apartment corporation within the taxable_year the general purpose of this provision is to place the tenant stockholders of a cooperative apartment in the same position as the owner of a dwelling house so far as deductions for interest and taxes are concerned s rept 77th cong 2d sess 1942_2_cb_504 under sec_23 of the internal_revenue_code_of_1939 a stockholder in a cooperative apartment corporation could deduct real_estate_taxes and interest to the same extent as an individual homeowner s rept 83d cong 2d sess the senate_finance_committee intended to treat tenant- stockholders of a cooperative and homeowners similarly with respect to the deduction of real_estate_taxes and interest s rept supra pincite c b pincite c whether a deduction under sec_216 reduces amti petitioners’ contentions the deductions allowed under sec_216 are not specifically listed in the relevant alternative_minimum_tax provision sec_56 as deductions that are disallowed in computing amti petitioners contend that if congress had intended to deny sec_216 deductions in computing amti it would have done so expressly in conference the house receded to the senate amendment without substantive comment h rept 77th cong 2d sess 1942_2_cb_701 petitioners point out that in listing deductions that are not subject_to the 2-percent floor of sec_67 sec_67 refers separately to the deduction under sec_164 relating to taxes and the deduction under sec_216 relating to deductions in connection with cooperative housing corporations petitioners also point out that sec_911 refers both to taxes deductible under sec_164 and amounts allowed as deductions under sec_216 petitioners contend that those provisions show that where congress intended to make an internal_revenue_code provision apply to sec_216 congress did so explicitly thus in sum petitioners contend that congress’s failure to list sec_216 in sec_56 shows that sec_216 deductions are allowed in computing amti we disagree because of sec_56 and because petitioners’ position would cause dissimilar tax treatment of homeowners and tenant- stockholders in cooperative housing corporations a result at odds with longstanding expressions of congressional intent statutory analysis t axes described in paragraph or of sec_164 are not deductible in computing amti sec_56 a tenant-stockholder may deduct an amount equal to his or her share of the corporation’s real_estate_taxes deductible under sec_164 sec_216 the phrase taxes described in sec_164 clearly applies to real_estate_taxes paid_by a taxpayer and deductible under sec_164 if congress had intended the reference in sec_56 to taxes described in sec_164 not to apply to real_estate_taxes passed through to tenant-stockholders under sec_216 congress could have said taxes deducted under paragraph or of sec_164 instead sec_56 refers to taxes described in sec_164 petitioners contend that congress used the phrase taxes described in paragraph or of sec_164 in sec_56 to deny deduction of real_estate personal_property and income taxes in computing amti while allowing deduction of sec_59a environmental taxes and generation-skipping_transfer taxes in computing amti whether or not sec_56 has that effect we do not agree that that reading precludes respondent’s claim here ie that a deduction under sec_216 based on taxes paid_by a cooperative_housing_corporation is a deduction for taxes described in sec_164 petitioners also argue that if deductions under sec_164 include real_estate_taxes paid_by a cooperative_housing_corporation and deducted by a tenant-stockholder under sec_216 references in sec_67 and sec_911 to both sec_164 and sec_216 would be redundant we disagree sec_67 refers to the deduction under sec_164 and sec_216 and sec_911 refers to taxes deductible under sec_164 and a deduction under sec_216 we agree that a tax deductible under sec_216 is not deductible under sec_164 however sec_56 which is at issue here refers to certain taxes described in sec_164 we assume congress used different language because it intended a different meaning 119_tc_317 we agree with respondent that the phrase taxes described in sec_164 applies to a tenant-stockholder’s deduction under sec_216 because the amount of that deduction is based on the amount of real_estate_taxes paid_by the tenant- stockholder’s cooperative_housing_corporation avoidance of anomalous results in interpreting a statute we look first to the language of the statute 447_us_102 we have done so here and we believe the statute supports respondent’s position if a statute is ambiguous or silent we may assume that congress intended policies it explicitly adopted in prior analogous situations to continue to apply 289_f2d_291 3d cir revd on other grounds 369_us_499 146_f2d_566 9th cir see also 248_us_409 policy may be used to resolve uncertainty in law thus even if sec_56 were ambiguous we could properly resolve the ambiguity by reference to congress’s explicit adoption of a policy of providing similar treatment of homeowners and tenant-stockholders in cooperative housing corporations in congress enacted the predecessor to sec_216 to treat homeowners and tenant-stockholders of cooperative housing corporations similarly with respect to the deduction of real_estate_taxes and interest adoption of petitioners’ position would permit tenant-stockholders of those corporations to deduct from amti amounts derived from their share of the real_estate_taxes paid_by the corporations even though homeowners may not deduct their real_estate_taxes from amti in congress made clear that tenant-stockholders should not be placed at a disadvantage compared to homeowners it is just as inappropriate that they be given an advantage over homeowners for amt purposes conclusion we conclude that the term taxes described in sec_164 includes taxes deductible under sec_164 as well as taxes deductible by reference to sec_164 such as a tenant-stockholder’s share of a cooperative’s real_estate_taxes deductible by the tenant-stockholder under sec_216 accordingly decision will be entered under rule we need not decide whether in computing amti a tenant- stockholder may deduct his or her proportionate share of a cooperative’s interest_deduction under sec_216
